KRUEGER, Judge.
Appellant was convicted of violating the liquor laws of this State, and her punishment was assessed at a fine of $100.00.
Omitting the formal parts, the information reads as follows : “that one Mrs. John Malchoff did then and there unlawfully sell to L. E. Morris one pint of whisky (Crab Orchard Brand) of liquor in a dry area, to-wit: in the County of Coleman and State of Texas.”
The information fails to charge an offense under authority of the case of Whitmire v. State, 94 S. W. (2d) 742. See, also, Kelly v. State, No. 18,585, decided November 18, 1936 (reported on page 318 of this volume), and Privitt v. State, No. 18,523, decided November 4, 1936 (reported on page 342 of this volume).
Therefore the judgment of the trial court is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.

The foregoing opinion' of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.